                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BRIAN LOOS,

              Plaintiff,                                 No. 21-10948

v.                                                       Hon. Nancy G. Edmunds

BASF CORPORATION,

           Defendant.
_______________________________________/

              ORDER REGARDING PLAINTIFF’S STATE LAW CLAIMS

       Plaintiff Brian Loos filed suit against Defendant BASF Corporation on April 27,

2021. Plaintiff’s complaint brings hostile work environment and discrimination claims

under the Age Discrimination in Employment Act (“ADEA”) and Michigan’s Elliot-Larsen

Civil Rights Act (“ELCRA”).

       This Court has federal question jurisdiction over Plaintiff’s claims arising under

the ADEA, but Plaintiff’s claims pursuant to the ELCRA are based solely on state law.

While the Court may exercise supplemental jurisdiction over those claims, it has the

discretion to decline doing so. See 28 U.S.C. § 1367(c). Plaintiff, however, asserts that

the amount in controversy exceeds $75,000 and thus appears to invoke this Court’s

diversity jurisdiction. Based on the complaint, it is unclear whether there is complete

diversity of citizenship between the parties because Plaintiff has failed to properly assert

the citizenship of Defendant. See 28 U.S.C. § 1332(c)(1) (a corporation is a citizen of

the state of its incorporation and the state where it has its principal place of business).
       THEREFORE, IT IS HEREBY ORDERED that Plaintiff shall, within ten (10) days

of the date of this order, if he chooses to rely on diversity jurisdiction as this Court’s

basis to hear his state law claims, properly plead the citizenship of Defendant. If Plaintiff

does not respond to this order or if diversity is lacking, the Court will decline to exercise

supplemental jurisdiction over Plaintiff’s state law claims.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: May 10, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 10, 2021, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager
